Citation Nr: 1823894	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  09-40 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a low back disorder, for accrued benefit purposes.

2. Entitlement to an evaluation in excess of 10 percent for left knee chondromalacia, for accrued benefit purposes.

3. Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU, for accrued benefit purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1977 to May 1978. The Veteran died in August 12, 2015. The appellant in this case is his surviving widow.

These matters come before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. This case was remanded by the Board in February 2012, February 2013, and in September 2013 for additional development.

As noted above, the Veteran died in August 12, 2015. In December 2015, the appellant was determined to be eligible for substitution. See 38 U.S.C. § 5121A (a)(1). Therefore, the Board finds that the appellant has been properly substituted as the claimant for purposes of processing the Veteran's claims to completion.

The Veteran had a hearing before a Veterans Law Judge in August 2011. That Judge has since retired from the Board, and the appellant has indicated that she does not want a new hearing with a different Judge.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's low back disorder was related to active service.

2. The evidence demonstrates the Veteran's left knee disability was manifested by subjective complaints of pain and instability. Objectively the Veteran's left knee was manifested by range of motion from 0 to 80 degrees or greater in leg flexion and 0 degrees in left leg extension, with slight lateral instability on clinical testing.


CONCLUSIONS OF LAW

1. The criteria for service connection for a low back disorder, for accrued benefit purposes, have been met. 38 U.S.C. § 1101, 1110, 1154, (West 2014); 38 C.F.R. § 3.303, 3.304 (2017).

2. The criteria for an increased rating in excess of 10 percent for left knee chondromalacia, for accrued benefit purposes have not been met. 38 U.S.C. § 1155, 5107 (West 2014); 38 C.F.R. § 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Entitlement to service connection for a low back disorder

The appellant contends that the Veteran had low back disorder related to his military service.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303 (a).

The question for the Board is whether the Veteran had a low back disorder that was etiologically related to, or aggravated by, an in-service disease or injury. 

The Board finds that competent, credible, and probative evidence establishes that the Veteran's low back disorder was etiologically related to the Veteran's active service.

Prior to his death, the Veteran averred that he suffered from a low back condition due to back injuries he sustained during active service. The claims folder reflects that during active service the Veteran complained of, or was treated for, back pain. (See April 1978 Chronological Record of Medical Care). Additionally, the claims folder reflects that the Veteran was noted as having recurrent back pain. Throughout the appeals process, the Veteran lay statement was consistent, in that the onset of his low back pain was during his active service and continued throughout his lifetime. The Board notes that the Veteran is considered competent to report the observable manifestations of his claimed disability. See Charles v. Principi, 16 Vet. App. 370, 374 (2002). 

The Veteran was afforded VA examinations in March 2011 and April 2013. Both examinations diagnosed the Veteran with musculoskeletal low back pain and degenerative disc disease. Importantly, the March 2011 VA examination report noted that low back pain was a proper diagnosis for the Veteran's low back condition. While the March 2011 and April 2013 VA examination reports contained medical opinions, in previous remands the Board found that both examinations were inadequate. Unfortunately, the Veteran was not provided another VA examination as instructed in the September 2013 remand prior to his death. However, based on the confirmed in-service occurrences, the Veteran's consistent and credible statement that his low back condition began during service and persisted post-service, and absent adequate/probative medical opinions to the contrary; the Board finds that entitlement to service connection for a low back disorder, for accrued benefit purposes, is warranted.

Thus, in light of the Veteran's confirmed in-service incurrence, the objective clinical medical evidence, and the Veteran's credible and competent statements in support of the claim, the Board finds that the evidence is at least in equipoise regarding service connection for low back condition and will resolve reasonable doubt in favor of the appellant. See 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Accordingly, service connection for a low back condition is granted for accrued benefit purposes. 38 U.S.C. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Entitlement to an evaluation in excess of 10 percent for left knee chondromalacia

Legal Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C. § 1155 (West 2014); 38 C.F.R. Part 4 (2017). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history. 38 C.F.R. § 4.1. Nevertheless, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Board notes that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Musculoskeletal Disabilities

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40 and 4.45 (2017), see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2017). The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement. Id.  § 4.45.

However, pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss. Pain may cause a functional loss but itself does not constitute functional loss; rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

Instability of the Knee

Instability of the knee and limitation of motion of the knee are two separate disabilities. As such, it is permissible to award separate ratings under both a range of motion code and an instability code (DC 5257), without violating the prohibition on pyramiding. See VAOPGCPREC 23-97. DC 5257 is predicated on instability, rather than limitation of motion, therefore, an analysis under DeLuca does not apply. See Johnson v. Brown, 9 Vet. App. 7 (1996). 

DC 5257, for recurrent subluxation or lateral instability of the knee, a 10 percent evaluation is warranted for slight knee impairment. A 20 percent evaluation is warranted for moderate knee impairment. A 30 percent evaluation is warranted for severe knee impairment. 

Words such as "mild", "slight", "moderate", "marked", and "severe" are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.


Analysis

The Veteran was originally granted service connection for left knee chondromalacia in a rating decision dated October 1978. The RO assigned an initial noncompensable evaluation to the service-connected left knee disability under 38 C.F.R. § 4.71a, Diagnostic Code 5257, effective June 1, 1978. The Veteran sought an increased rating for his service-connected left knee disability in October 2008. The RO continued the noncompensable evaluation in rating decisions dated in January and June 2009. The Veteran was notified of the decision and provided his appellate rights. He perfected this appeal. In October 2009, the RO found clear and unmistakable error in the January and June 2009 rating decisions and granted a 10 percent evaluation for left knee chondromalacia, effective October 10, 2008.

Subsequently, in a November 2012 rating decision, the RO granted service connection for arthritis of the left knee, and assigned a separate 10 percent evaluation, effective February 27, 2012. 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5261; see also VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997) (arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability). The Veteran has not disagreed with this decision, and therefore, this issue is not before the Board. However, the Veteran is seeking a higher evaluation for his service-connected left knee chondromalacia.

A rating under DC 5256 is not for application because the evidence of record is against a finding of ankylosis. Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure." Colayong v. West, 12 Vet App 524   (1999) (citing Dorland's Illustrated Medical Dictionary (28TH Ed. 1994) at 86).The medical evidence reflects that the Veteran's left knee range of motion was at least 0 to 80 degrees, the evidence is against a finding of ankylosis; thus, a rating under DC 5256 is not warranted. (See June 2009, February 2012, April 2014, and January 2015 VA examinations).

The objective medical evidence within the claims folder reflects the Veteran's left knee with slight medial-lateral instability. (See February 2012 VA medical examination).

The Veteran would have been entitled to a separate increased rating under DC 5257 if the evidence reflected that he had severe, or moderate recurrent subluxation or lateral instability. The evidence of record, as discussed above, is against a finding that the Veteran has had moderate or severe recurrent subluxation or lateral instability. As such, a rating in excess of 10 percent for left knee instability is not warranted here.

Joint instability can be objectively diagnosed upon clinical examination. The clinical evidence of record, noted above, is against a finding of moderate or severe instability within the Veteran's left knee.

The Board acknowledges the Veteran's lay statements of instability, pain, and giving way of in regard to his left knee. However; under clinical stability testing the Veteran's left knee was found to have no more than slight lateral instability and no recurrent subluxation. Here, the Board finds that the clinical findings to be more probative than the lay assertions as the clinical findings are based on clinical testing by a medical profession.

Separate ratings under DC 5258 or DC 5259 are not warranted as the medical evidence does not reflect the Veteran with a semilunar cartilage condition or symptomatic residuals of semilunar cartilage removal.

The June 2009 VA examination report reflects that the Veteran had 0 to 140 range of motion within his left knee. The Veteran's left knee extension ended at 0 degrees. 

The February 2012 VA examination report reflects that the Veteran had 0 to 80 range of motion within his left knee. The Veteran's left knee extension ended at 0 degrees. The examination further noted no additional range of motion loss on repetitive testing.

An April-2013 VA examination report reflects that the Veteran had 0 to 90 range of motion within his left knee. The Veteran's left knee extension ended at 0 degrees. The examination further noted no additional range of motion loss on repetitive testing. 

The January 2015 VA examination report reflects that the Veteran had 0 to 125 range of motion within his left knee. The Veteran's left knee extension ended at 0 degrees. The examination further noted no additional range of motion loss on repetitive testing.

A rating under DC 5260 in excess of 10 percent is not warranted, as the medical evidence does not reflect the Veteran experienced a functional loss to a degree that would warrant a rating under this code. The clinical evidence reflects that the Veteran had at least 0 to 80 degrees range of motion in regard to his left leg flexion.

A compensable rating under DC 5261 is not warranted, as the medical evidence does not reflect the Veteran experienced a functional loss to a degree that would warrant a rating under this code. The clinical evidence reflects that the Veteran had a full range of motion in regard to left leg extension.

A rating under DC 5262 is not warranted because the evidence does not reflect that the Veteran had malunion or nonunion of the tibia and fibula.

A rating under DC 5263 is not warranted because the evidence does not show that he had acquired genu recurvatum.

The Board notes the Veteran's lay statements and objective medical evidence. Importantly, the Board acknowledges the medical examinations which reflect the Veteran's left knee with slight lateral instability and pain.

Based on above, the Board finds that entitlement to an increased rating in excess of 10 percent for left knee chondromalacia, is not warranted here.


ORDER

Entitlement to service connection for a low back disorder, for accrued benefit purposes is granted.

Entitlement to an evaluation in excess of 10 percent for left knee chondromalacia, for accrued benefit purposes is denied.


REMAND

The Board finds that a remand is necessary in regard to the claim for entitlement to a total disability rating based upon individual unemployability due to service connected disabilities (TDIU), for purposes of accrued benefits. The medical evidence and lay statements reflect that the Veteran's service-connected disabilities collectively impacted his daily activities. Notably, a November VA letter informed the Veteran that he was infeasible for employment. The VA letter explained that due to the Veteran's arthritis and "other" disabilities becoming so severe, the Veteran was unable to complete Vocational Rehabilitation training. Importantly, the letter noted that the Veteran's non service-connected disabilities, such as hypertension, toxic hyperthyroid syndrome, and diabetes contributed to the determination of infeasibility. Here, the clinical evidence does not clearly indicate the impact the service-connected disabilities, to include the Veteran's service-connected low back disability, had on his ability to obtain and maintain substantial employment.

As the issue is being remanded, the appellant should be provided with notice pertaining to the TDIU claim in which the appellant is also invited again to provide such records for inclusion into the claims file. See Wood v. Derwinski, 1 Vet. App. 190 (1991) (the duty to assist is not a one-way street).

Accordingly, the case is REMANDED for the following action:

1. Provide the appellant with a notice compliant with the VCAA relating to his TDIU claim and request that she provide a completed VA form 21-4102 from the Veteran's former employer.

2. After the above development has been completed, 
 Obtain a VA retrospective opinion by the appropriate examiner to determine the impact the Veteran's service connected disabilities had on his ability to obtain and maintain substantially gainful employment. The claims file must be made available for review. All pertinent symptomatology and findings must be reported in detail.

The examiner must elicit from the record, for clinical purposes, a full work and educational history. The examiner should comment on the Veteran's level of occupational impairment caused by his service-connected disabilities. 

Based on the review of the claims file, the examiner must indicate the impact of the Veteran's service connected disabilities had on his ability to obtain or maintain substantially gainful employment, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders. As part of the rationale, the examiner is asked to address the Veteran's symptoms of decreased mobility and pain.

3. Thereafter, the RO should readjudicate the issue on appeal. If the benefit sought on appeal remains denied in any respect, the appellant and her representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


